Citation Nr: 0302870	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  96-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder, 
to include depressive disorder and bipolar disorder.

3.	Entitlement to service connection for sleep apnea as 
secondary to service-connected residuals of a deviated 
septum.

(The issue of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder, to include 
depressive disorder and bipolar disorder, will be the subject 
of a later decision.)

(The issue of entitlement to service connection for residuals 
of a left knee injury will be the subject of a later 
decision.)

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD), will be the subject of a 
later decision.)



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1969.

This matter is before the Board of Veterans' Appeals (Board 
or BVA) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In November 1969, the RO denied entitlement to service 
connection for a trick knee (residuals of a left knee injury) 
and a neuropsychiatric disorder, and this decision became 
final.

In November 1993, the veteran raised a claim of entitlement 
to service connection for PTSD, and in September 1994 the RO 
denied the claim.  In February 2002, the veteran "amended" 
his claim to include consideration of bipolar disorder and 
depressive disorder.  
In May 2002 and August 2002 supplemental statements of the 
case (SSOCs), the RO denied entitlement to service connection 
for a chronic acquired psychiatric disorder, to include PTSD, 
bipolar disorder, and depressive disorder.

Although the PTSD claim can be considered an initial claim 
for which there is no final decision, the November 1969 
rating decision is a final decision with respect to a chronic 
acquired variously diagnosed psychiatric disorder, to include 
bipolar disorder and depressive disorder.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  For this reason, the 
Board has separated and recharacterized these issues as 
stated on the title page.  

The Board notes that because the psychiatric disorder claim 
has been reopened herein, there is no prejudice to the 
veteran from the Board's addressing in the first instance the 
issue of whether there is new and material evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In June 1996, the veteran and his spouse appeared at the Waco 
RO and testified at a personal hearing before a Hearing 
Officer.  A transcript of the hearing has been associated 
with the claims file.

VA's statutory duty to assist extends to a liberal reading of 
the record for issues raised in all documents or oral 
testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).

In December 2000, the veteran submitted a statement that the 
RO erred in denying his left knee service connection claim in 
1969 because the RO did not consider evidence in the file at 
that time.  The Board has construed this as a motion that 
clear and unmistakable error (CUE) was made in the November 
1, 1969 rating decision.  

In September 2002, the veteran stated that "other 
psychiatric problems have developed from PTSD."  The Board 
has construed this as a secondary service connection claim.  
Accordingly, the CUE motion and the psychiatric secondary 
service connection claim are referred to the RO for initial 
consideration and appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995).

With regard to the issues of entitlement to service 
connection for PTSD, a chronic acquired variously diagnosed 
psychiatric disorder, and residuals of a left knee injury, 
the Board is undertaking additional development, pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.	To the extent necessary to allow for reopening or granting 
the claims, VA has met its duty to assist.

2.	In November 1969, the RO denied entitlement to service 
connection for residuals of a left knee injury and a 
psychiatric disorder, and the decision became final.

3.	The evidence submitted since the November 1969 rating 
decision bears directly and substantially upon the issues 
denied therein and by itself or in connection with the 
evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

4	The competent and probative evidence is in approximate 
balance as to whether there is a causal connection between 
the service-connected deviated septum and the current 
sleep apnea disability.

CONCLUSIONS OF LAW

1.	Evidence submitted since the November 1969 rating 
decision, wherein the RO denied entitlement to service 
connection for a psychiatric disorder is new and material, 
and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (prior to August 
29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2002).

2.	Evidence submitted since the November 1969 rating 
decision, wherein the RO denied entitlement to service 
connection for residuals of a left knee injury is new and 
material, and the veteran's claim for that benefit has 
been reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001); 38 C.F.R. 
§§ 3.104(a), 20.1103.

3.	Sleep apnea is proximately due to or the result of a 
service-connected deviated septum.  38 U.S.C.A. § 5107 ( 
West Supp. 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.



On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  38 C.F.R. § 3.159 
(2002).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  

It was further noted, however, that the VCAA also provides 
that nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. § 5103(g) (West Supp. 2002)).  

Accordingly, the Secretary determined that some limited 
assistance is warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

To the extent necessary to allow for reopening the claims of 
entitlement to service connection for residuals of a left 
knee injury and a psychiatric disorder, the Board finds that 
VA has successfully complied with the VCAA.  In this regard, 
any deficiencies in the duty to assist are without prejudice 
to the veteran.  Similarly, to the extent necessary to allow 
for granting the secondary service connection claim, the 
Board finds that VA has successfully complied with the VCAA.  
See Bernard, supra.

This decision is limited to addressing the issue of whether 
new and material evidence has been presented to reopen the 
claims of entitlement to service connection for residuals of 
a left knee injury and a psychiatric disorder.  As noted in 
the Introduction, VA's assistance with the actual service 
connection issues is ongoing.


II.  Whether new and material evidence has been submitted
To reopen the claims of entitlement to service connection for 
a psychiatric disorder and residuals of a left knee injury 

Criteria for Finality and Materiality

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. §§ 20.1103, 
20.1104 (2002).

When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2002).


When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the CAVC held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was revised during the 
pendency of this appeal and that the standard for finding new 
and material evidence has changed as a result.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Criteria for Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).
Analysis

The Board must make its own determination as to whether 
reopening is proper because an RO determination as to whether 
evidence is "new and material" for purposes of reopening is 
subject to de novo adjudication by the Board.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran served on active duty from August 1965 to 
February 1969.  As the RO's November 1969 rating decision was 
issued relatively soon after service discharge, the evidence 
of record prior to the decision consisted only of the service 
medical records and the September 1969 VA examination.

The final November 1, 1969 rating decision shows the RO 
denied entitlement to service connection for a 
neuropsychiatric disorder and residuals of a left knee 
injury.  Citing the September 1969 VA examination results, 
the RO indicated there was no current left knee or 
psychiatric disorder at that time.  In other words, the only 
post-service medical evidence at the time of the RO's 
decision showed no disability in support of the claims.

The record has been substantially supplemented since the 
November 1969 rating decision by two volumes of pertinent 
information and competent medical evidence related to the 
claims, which, among other things, establishes treatment and 
diagnoses related to left knee and psychiatric pathology.  

For instance, with respect to the left knee, the veteran 
reported in September 1996 that he had had surgery on his 
left knee, and he has also reported recurrent knee pain to a 
treating physician.  

With respect to a psychiatric disorder, VA treatment records 
from the mid-1990s through 2002 establish treatment and 
diagnoses of bipolar disorder, depressive disorder, and 
similarly diagnosed mood disorders requiring pharmacotherapy 
and inpatient treatment. 

The veteran has also related that he has been receiving VA 
treatment since 1969.  In sum, the evidentiary record since 
the November 1969 rating decision has been supplemented by 
competent evidence of post-service psychiatric and left knee 
disability.  Presumed credible, this evidence satisfies the 
requirement of a current disability.  See Hickson, supra.  



Additionally, this evidence is significant enough, when 
viewed with the in-service findings, to warrant consideration 
of chronicity or continuity of symptomatology, pursuant to 
38 C.F.R. § 3.303(b).      

The evidence received since the November 1969 rating decision 
is not merely cumulative of evidence already of record.  Such 
evidence, presumed credible under Justus, supra, is 
significant enough that it must be considered to decide the 
merits of the claims, as it bears directly on the issue of 
entitlement to service connection.

Consequently, the record contains new and material evidence, 
and the Board must reopen the claims.


III.  Service connection for sleep apnea, as secondary
 to service-connected deviated septum

Factual Background

An April 2000 letter/examination report from a treating ear, 
nose, and throat (ENT) specialist documents a six-year 
history of diagnoses and treatment for sleep apnea, to 
include prescription for a C-PAP mask, which the veteran has 
used intermittently.  

The treating ENT physician stated the following in his 
letter:

"[T]he main problem with his nose is the septal 
deviation and inferior turbinate hypertrophy.  In 
order to correct this problem, he is going to 
require septoplasty and partial resection of his 
turbinates...." 

In another April 2000 letter, the treating ENT physician 
wrote:

"The fact that [sleep apnea] developed after his 
automobile accident with nasal injury indicates 
that this is most likely a direct result of that 
accident, and in light of the fact that he has no 
other history of nasal trauma, this is as likely 
as not the primary reason for his nasal 
obstruction...."

In June 2000, the veteran underwent nasal septal 
reconstruction, bilateral partial resection of inferior 
turbinates, uvulopalatopharyngoplasty, and 
tonsillectomy.

In July 2000, VA conducted a nose, sinus, larynx, and pharynx 
examination.  The veteran reported a seven to eight year 
history of sleep apnea, for which he recently had surgical 
repair.  He indicated, however, that he "continues to snore 
quite a bit."
The July 2000 VA examiner opined that "there would probably 
be no relationship whatsoever between the motor vehicle 
accident and/or airplane crash while on active duty and his 
sleep apnea disorder, which is current at the present time." 

In September 2000, the RO, in pertinent part, granted 
entitlement to service connection for residuals of deviated 
septum but denied entitlement to service connection for sleep 
apnea as secondary to service-connected deviated septum.  In 
denying the secondary service connection claim, the RO noted, 
among other things, that the service medical records were 
absent any findings of sleep apnea. 

A November 2000 treatment note shows continued evaluation for 
sleep apnea.  Polysomnogram results were positive for 
apnea/hypopnea.  Continued nasal C-PAP therapy was 
recommended.

Criteria

Service connection may be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993); and Allen 
v. Brown, 7 Vet. App. 439 (1995). 

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen, supra.


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The evidence in this case against and in favor of the claim 
is in approximate balance, with perhaps the more probative 
evidence weighing in favor of the claim.

Unlike a standard service connection claim, there is no 
requirement that the disability have any relationship to 
service irrespective of its association with the principal 
disability.  In this case, that the veteran has consistently 
reported his sleep apnea began in the early 1990s does not 
necessarily weigh against his secondary service connection 
claim in the manner it would under 38 C.F.R. § 3.303.  

The VA examiner indicated that sleep apnea was not likely 
related to service.  This statement, however, is 
contradicted, and essentially offset, by the treating ENT 
specialist, who provided a well reasoned nexus opinion 
linking sleep apnea to the service-connected deviated septum.


In support of the ENT physician's opinion, the competent 
medical evidence demonstrates surgical treatment for sleep 
apnea by correction of the deviated septum.  That treatment 
for a claimed secondary condition is related to surgical 
repair of the principal condition is highly probative that 
there is indeed a causal relationship between the two 
disorders for the purpose of granting entitlement to service 
connection.  The partial success of the treatment establishes 
that sleep apnea remains a current disability.  Moreover, the 
success of the treatment in curbing the severity of apnea 
shows that it is as least as likely as not that the deviated 
septum resulted in sleep apnea.  

The Board concludes that this is a case in which the veteran 
is entitled to the benefit of the doubt because the evidence 
is in approximate balance, such that the claim of entitlement 
to secondary service connection should be granted.  Gilbert, 
supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder, 
the appeal is granted to this extent.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury, the appeal is granted to 
this extent.

Entitlement to service connection for sleep apnea as 
secondary to service-connected residuals of a deviated septum 
is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

